Case 6:21-cv-00015-EKD Document 21 Filed 09/03/21 Page 1 of 10 Pageid#: 134




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                        Lynchburg Division

 BENJAMIN CROSSWHITE,
                                                     Case No. 6:21-CV-00015-EKD
                              Plaintiff,

 v.
 THOMSON REUTERS CORP.,
                              Defendant.




  REPLY OF DEFENDANT REUTERS NEWS & MEDIA, INC. (INCORRECTLY
 SUED HEREIN AS THOMSON REUTERS CORP.) IN SUPPORT OF ITS MOTION
                   TO DISMISS THE COMPLAINT




4814-8267-9033v.7 0103142-000022
Case 6:21-cv-00015-EKD Document 21 Filed 09/03/21 Page 2 of 10 Pageid#: 135




         The grounds for dismissal of this case are unremarkable: Plaintiffs
                                                                  Plaintiff’s Complaint is

time-barred by the Virginia statute of limitations for defamation claims as recently reinforced

by the United States Court of Appeals for the Fourth Circuit in Lokhova v. Halper, 995 F.3d

                     Plaintiff’s opposition brief (hereinafter, the "Opposition"),
134 (4th Cir. 2021). Plaintiffs                                     “Opposition”), on the other

hand, is remarkable: it entirely ignores controlling Fourth Circuit law and the facts of this

case. Indeed, the Opposition makes verbatim, the very same arguments Plaintiffs
                                                                     Plaintiff’s counsel

made and lost in Lokhova; it does not even attempt to distinguish it. The Opposition,

                                              Plaintiff’s claim and makes clear this case was
therefore, both underscores the weaknesses of Plaintiff's

not brought in good faith to seek recovery but instead to harass Reuters for publishing truthful

                                         Plaintiff’s claim is time-barred and, even if it were not,
speech that Plaintiff just did not like. Plaintiff's

he failed to plead the existence of a false, defamatory fact about him.

         This Court should, therefore, dismiss this case and sanction Plaintiffs
                                                                      Plaintiff’s counsel for

bringing it.

                                          ARGUMENT

I.       PLAINTIFF’S
         PLAINTIFF'S CLAIM IS TIME BARRED

         Plaintiff’s claim is time-barred by Virginia's
         Plaintiff's                         Virginia’s one-year statute of limitations for

defamation actions. See Va. Code § 8.01-247.1. As set forth in Defendant's
                                                               Defendant’s opening brief in

                                     “Opening Brief'),
support of this motion (hereinafter, "Opening Brief”), the articles at issue were published on

                                            “Articles”),1 respectively, well outside the
August 26, 2019 and September 12, 2019 (the "Articles"),1

statute of limitations, even taking into account the Virginia COVID-19 tolling period. The

Complaint should be dismissed on this basis alone.



11 If not expressly defined in this Reply Brief, the defined terms and abbreviations are those
 used in the Opening Brief.


                                                 2
4814-8267-9033v.7 0103142-000022
Case 6:21-cv-00015-EKD Document 21 Filed 09/03/21 Page 3 of 10 Pageid#: 136




         In response, Plaintiff argues that the statute of limitations was restarted as against

Reuters because other parties, one affiliated with Reuters and all others not, retweeted a

hyperlink to the Articles within the statute of limitations. This is precisely the argument that

Plaintiff’s counsel made and lost in Lokhova —
Plaintiff's                                  – in fact, pages 6-8 of the Opposition are cut and

pasted (including the bold underlines for emphasis) directly from pages 25-28 of Plaintiff's
                                                                                 Plaintiff’s

losing brief in Lokhova.

         But the Lokhova decision—which Plaintiff utterly fails to address—directly dispenses

                                                ways.2 First, the Lokhova court rejected
     Plaintiff’s arguments here in two separate ways.2
with Plaintiffs

Plaintiff’s counsel’s
Plaintiff's counsel's arguments that tweeting a hyperlink to an alleged defamatory article was

a republication that restarted the statute of limitations. 995 F.3d at 143. In Lokhova, Plaintiff,

a Russian-born academic, sued various news organizations and an individual political

operative (alleged to be the source for the news organizations), alleging defamation and other

                                              “she was a Russian spy,"
derivative claims for alleged statements that "she               spy,” and that as part of her

intelligence-gathering, she engaged in an affair with General Michael Flynn. Id. at 139. The

original statements were published in a New York Times article well over a year before the

complaint was filed. Id. at 140. Nonetheless, Plaintiffs
                                              Plaintiff’s counsel argued that the claim as

                                                        “republished” when the original article
based on the article was not time barred because it was "republished"

                              “hyperlinked in a later New York Times article."
containing the statements was "hyperlinked                           article.” Id. at 143.

The Fourth Circuit rejected this argument and held the hyperlink did not constitute a

                      “a mere reference to an article . . . does not republish the material."
republication because "a                                                           material.” Id.

(quoting In re Phila. Newspapers, 690 F.3d 161, 175 (3rd Cir. 2012)).




2
2Plaintiff’s only real discussion of the Lokhova decision is to express support for the
 Plaintiff's
dissenting opinion in that case. Opp. at n. 5.

                                                  3
4814-8267-9033v.7 0103142-000022
Case 6:21-cv-00015-EKD Document 21 Filed 09/03/21 Page 4 of 10 Pageid#: 137




         Plaintiff makes that same flawed argument. As in Lokhova, Plaintiff argues that

Reuters republished the Article, and thus restarted the statute of limitations, when a Reuters

employee tweeted the hyperlink to one of the original Articles and included the Twitter

                       reporters.3 Compl. ¶
handle for two Reuters reporters.3        ¶ 23; Opp. at 8-10. This is incorrect, as a matter of

law.

         In Lokhova, plaintiff argued that where "the
                                                 “the hyperlink in question included additional

content that would constitute republication is a factual question that should survive a motion

   dismiss.” 995 F.3d at 143. The Fourth Circuit expressly rejected that argument, holding
to dismiss."

that a hyperlink that references an earlier article did not constitute a republication because it

“served as a reference for the [publication's]
"served                        [publication’s] existing audience and did not direct the old

                 audience.” Id. Here, the Reuters employee’s
article to a new audience."                       employee's tweet solely included a

hyperlink that had already been posted on Twitter, as Plaintiff acknowledges in his

                  ¶ 15.
Complaint. Compl. ¶

         Lokhova concluded that a subsequent publication must add to or alter the original

publication in some way. Lokhova, 995 F.3d at 142-43 ("[A]
                                                     (“[A] link is akin to the release of an

additional copy of the same edition of a publication because it does not alter the substance of

             publication.”) (citing In re Phila. Newspapers, 690 F.3d 151, 174 (3rd Cir.
the original publication.")

2012)). Plaintiff does not and cannot allege that any change was made to the original

Articles. As a result, here, as in Lokhova, there is no republication.



3
  The tweet did not contain any additional information relevant to Plaintiff. Plaintiff falsely
'The
                                       “pool boy."
suggests the tweet contains the words "pool  boy.” Opp. at 9. It does not. It states: "Other
                                                                                      “Other
great reporting on Falwell & Liberty U. by @AramRoston @jschney”.
                                                            @jschney". Compl. ¶   ¶ 23. Also,
the tweet does not "tag"
                    “tag” the @Reuters or @specialreports accounts; it replied to them.
                                                                     “republished the August
Plaintiff therefore wrong when he argues that the Reuters employee "republished
                                             [sic].” Opp. at 9 & n.6.
and Article to over 23,000,000 third-parties [sic]."


                                                 4
4814-8267-9033v.7 0103142-000022
Case 6:21-cv-00015-EKD Document 21 Filed 09/03/21 Page 5 of 10 Pageid#: 138




         Second, Lokhova rejected the argument that third party tweets restarted the clock on

the statute of limitations, id. at 144, an argument Plaintiffs
                                                    Plaintiff’s counsel made in Lokhova without,

                                        “cases that are directly on point."
as the Fourth Circuit noted, citing any "cases                      point.” Id. Instead, there, as

here, Plaintiff relied on Weaver
                          Weaver v. Beneficial Finance Co., 199 Va. 196, 98 S.E.2d 687 (Va.

1957). But the Fourth Circuit was unpersuaded by Plaintiff's
                                                 Plaintiff’s counsel's
                                                             counsel’s argument about

Weaver,
Weaver, holding that Weaver
                     Weaver did not apply in this context because "Weaver
                                                                  “Weaver itself . . .

recognized a distinction when applying republication rules to ‘newspapers     magazines’ as
                                                              `newspapers and magazines'

opposed to individuals,”
           individuals," and that with respect to newspapers, the "single
                                                                  “single publication rule is

the preferable one."
               one.” 995 F.3d at 144-45 (citing Weaver,
                                                Weaver, 98 S.E. 2d at 689-90); Opp. at 7-8.

As such, the Fourth Circuit found that Weaver “does not require holding third party tweets
                                       Weaver "does

           republication” and that this was "bolstered
constitute republication"                   “bolstered by the weight of persuasive authority

                                                          conclusion.” Id. at 144. Weaver
analyzing the precise issue at hand and reaching the same conclusion."             Weaver is

no more persuasive here than it was to the Court in Lokhova, because Reuters, like the New

York Times, is a news organization. Third party tweets that hyperlink to the Articles,

therefore, do not restart the statute of limitations.

         Because Plaintiff filed this lawsuit well after the one-year statute of limitations (even

with tolling for COVID-19) and hyperlinks do not constitute republication, his claim is time-

                     dismissed.4
barred and should be dismissed.4



4
4 Plaintiff cites several cases in his brief that he claims stand for the proposition that
hyperlinking in tweets restart the statute of limitations. These are precisely the same cites
Plaintiff’s counsel relied on unsuccessfully in Lokhova. And they are no more persuasive
Plaintiff's
here than they were to the Fourth Circuit. For example, Plaintiff relies on Dragulescu v. Va.
Union Univ. for the proposition that a defendant is liable for third-party republication if the
republication was the "natural
                        “natural and probable consequence of the original publication or if
defendants actually or presumptively authorized its republication.”
                                                          republication." Opp. at 3, 6 & n. 1 (citing
223 F. Supp. 3d 499, 509 (E.D. Va. 2016)). Plaintiffs
                                                  Plaintiff’s citation to this case is misleading—the
court in that case in fact held that the "single
                                         “single publication rule”
                                                                rule" applied because any

                                                  5
4814-8267-9033v.7 0103142-000022
Case 6:21-cv-00015-EKD Document 21 Filed 09/03/21 Page 6 of 10 Pageid#: 139




II.      THE ARTICLE IS NOT DEFAMATORY OF PLAINTIFF

         In addition, as set forth in the Opening Brief, even if this were a timely claim, it must

still be dismissed because the Article is not defamatory of Plaintiff. In response, Plaintiff

makes a series of conclusory and irrelevant points that do not alter the fact that the identified

statements are non-actionable by him because the alleged defamatory sting of those

statements is not about Plaintiff.

         First, Plaintiff asserts that the identified statements are "of
                                                                     “of and concerning"
                                                                             concerning” him

because the Articles name him and identify him as Mr. Falwell's
                                                      Falwell’s personal trainer. Opp. at 11-

12. But, to satisfy the of and concerning element, it is not enough that the Plaintiff be named

in the Article. Instead, the alleged defamatory statements themselves must be about Plaintiff.

Opening Br. at 11-12; Lokhova, 995 F.3d at 146; Webb
                                                Webb v. Virginian-Pilot
                                                        Virginian-Pilot Media Co., 287 Va.

84, 90, 752 S.E.2d 808, 811-12 (Va. 2014). And here, they are not—to the extent the Articles

contain any criticism at all it is of Mr. Falwell's
                                          Falwell’s behavior towards Plaintiff in providing

favorable treatment to Plaintiff—it is not critical of Plaintiff for receiving it. In this way, this

case is again like Lokhova. There, the Plaintiff alleged she was defamed because the articles




“subsequent viewings of one allegedly defamatory document do not constitute successive
"subsequent
publications.” Dragulescu, 223 F. Supp. 3d at 512. Plaintiff also cited to Eramo v. Rolling
publications."
Stone, LLC, 209 F. Supp. 3d 862, 879 (W.D. Va. 2016) but that case held not that a hyperlink
to an earlier article was a republication, but that a new editor's
                                                          editor’s note appended to an original
article and located at a separate URL may constitute a republication. Eramo, 209 F. Supp. 3d
at 879-80. It is inapposite. Plaintiff next cited to Gilmore v. Jones, but that case is irrelevant
because it held that a defendant who subsequently republished a defamatory statement
originally published by someone else could be held as liable as the original defamer. 370 F.
Supp. 3d 630, 658 & n.30 (W.D. Va. 2019). That is not at issue here —    – Plaintiff does not
allege that Reuters republished someone else’s
                                            else's defamatory statement. Finally, Doe v. Roe,
295 F. Supp. 3d 664, 670 (E.D. Va. 2018), relied on by Plaintiff, did not involve a news
publication, such as a newspaper or a magazine, but rather an individual verbally discussing
statements about the plaintiff—a situation to which the single publication rule was not
applicable. See id. at 671-72 & n.8.

                                                 6
4814-8267-9033v.7 0103142-000022
Case 6:21-cv-00015-EKD Document 21 Filed 09/03/21 Page 7 of 10 Pageid#: 140




suggested she received preferential treatment from General Flynn. Lokhova, 995 F.3d at 146.

The Court rejected that argument, holding that the article did "not
                                                               “not state or suggest that

[Appellant] undertook any affirmative action to arrange or endorse the attention from General

Flynn.” Id. (citing Webb,
Flynn."             Webb, 287 Va. 84, 90, 752 S.E.2d 808, 811-12). Here, as there, nothing in

the Articles state or imply that Plaintiff took any affirmative action to procure the land deal

                                                     Plaintiff.5
from Mr. Falwell. The Articles are not defamatory of Plaintiff.5

                                                                              “broader context
         Next, Plaintiff makes conclusory statements that, when viewed in the "broader

                                                     2020,” the Articles imply that "Plaintiff
of the controversies surrounding Falwell in 2019 and 2020,"                         “Plaintiff

participated in a corrupt, sham land deal”
                                     deal" and that Reuters "juxtaposed
                                                            “juxtaposed a series of facts so as

                                                 them.” Opp. at 14. But Plaintiff does not
to falsely imply a defamatory connection between them."

identify how this implication is made, nor does Plaintiff respond to the cases cited in the

Opening Brief. Moreover, in a case for defamation-by-implication, the alleged implication

“must be reasonably drawn from the words actually used,"
"must                                             used,” but the alleged defamatory

language "can
         “can not, by innuendo, be extended beyond its ordinary and common acceptation . . .

it can not introduce new matter, nor extend the meaning of the words used, or make that

certain which is in fact uncertain."
                         uncertain.” Webb,
                                     Webb, 287 Va. at 90, 752 S.E.2d at 811 (quoting Carwile

v. Richmond Newspapers, 196 Va. 1, 8, 82 S.E.2d 588, 592 (Va. 1954)); Opening Br. at 10-




5
5 In a footnote, Plaintiff argues that Reuters conceded the requisite intent for defamation and
confoundingly cites to his own Complaint. Opp. at n.2. This is incorrect. For the avoidance
of doubt, Reuters does not concede the requisite intent for defamation. To the extent Plaintiff
argues that Reuters'
            Reuters’ lack of argument in the Opening Brief is a concession, this is not the
                                                           (“Failure to state a claim upon which
case. See Federal Rules of Civil Procedure Rule 12(h) ("Failure
                                    raised” at any time through trial.).
relief can be granted . . . may be raised"


                                                7
4814-8267-9033v.7 0103142-000022
Case 6:21-cv-00015-EKD Document 21 Filed 09/03/21 Page 8 of 10 Pageid#: 141




11. Like in Lokhova and Webb,                                         Plaintiff’s actions were
                        Webb, there is no reasonable implication that Plaintiffs

                                                          Falwell.6
somehow untoward because he accepted a land deal from Mr. Falwel1.6

         In short, Plaintiff has failed to plead that Reuters published defamatory statements

                                      dismissed.7
against him and the Complaint must be dismissed.?

III.     DEFENDANT IS ENTITLED TO COSTS AND FEES.

                  Plaintiff’s Opposition, which literally copies and pastes the same argument
         Finally, Plaintiff's

already rejected by the Fourth Circuit, shows the extent to which Plaintiffs
                                                                  Plaintiff’s counsel has

                                                             NEXUS Servs., Inc. v. Moran,
multiplied the proceedings unreasonably and vexatiously. See NEXUS

No. 5:16-cv-00035, 2018 WL 1461750, at *12-13 (W.D. Va. Mar. 23, 2018), aff'd,
                                                                        aff’d, 750 F.

App'x 241 (4th Cir. 2019) (assessing fees under 28 U.S.C. § 1927 in part for "clearly
                                                                             “clearly

meritless” claims and "bad
meritless"            “bad faith”
                           faith" conduct on the part of counsel); Sweetland v. Bank ofAm.
                                                                                     of Am.

Corp., 241 F. App'x
              App’x 92, 97 (4th Cir. 2007) (per curiam) (affirming sanctions where counsel

“pursued plaintiffs'
"pursued plaintiffs’ claims well after he knew that evidentiary support for the allegations

             forthcoming”). If these arguments did not win before the Fourth Circuit, they
would not be forthcoming").

cannot win in this Court. This court should, therefore, again follow the lead of the District



6
6Plaintiff seems to argue that the statements identified in the Complaint are defamatory per    per se
                       “unfitness to perform the duties of an office or employment of profit, or
because they impute "unfitness
want of integrity in the discharge of the duties of such an office or employment.”
                                                                        employment." Opp. at 12-
13 (citing Tronfeld v. Nationwide Insurance Company, 272 Va. 709, 713, 636 S.E.2d 447 (Va.
                                                                         Plaintiff’s integrity in his
2006)). None of the statements identified in the Complaint discuss Plaintiffs
career, his fitness as a personal trainer, or his ability to engage with his clients. Compl. ¶  ¶ 20.
7
7                                                   “chose not to move for a more definite
  Plaintiff also confusingly states that Defendant "chose
                             12(e),” and that the "circumstances
statement pursuant to Rule 12(e),"                “circumstances of publication and
republication can be obtained through discovery,”
                                         discovery," but Defendant is not required to move for a
more definite statement, nor is the clarity of the statements identified at issue. Opp. at 6, n.3;
see Federal Rules of Civil Procedure Rule 12(e) ("A(“A party may move for a more definite
statement of a pleading to which a responsive pleading is allowed but which is so vague or
ambiguous that the party cannot reasonably prepare a response.")
                                                         response.”) (emphasis added).
Discovery is also not appropriate at this point in the litigation.

                                                  8
4814-8267-9033v.7 0103142-000022
Case 6:21-cv-00015-EKD Document 21 Filed 09/03/21 Page 9 of 10 Pageid#: 142




Court in Lokhova, and award Reuters the costs and fees associated with defending this

frivolous lawsuit. Lokhova v. Halper, 1:20-cv-01603, 2021 WL 2903237, at *8-9 (E.D. Va.

July 9, 2021).

IV.      CONCLUSION.

         Plaintiff’s claim is clearly time-barred and, in any event, Plaintiff has failed to
         Plaintiff's

adequately state a claim for defamation. The Complaint should be dismissed.



         Dated: September 3rd, 2021                   Respectfully submitted,

                                                      /s/ Patrick J. Curran Jr.


                                                      Patrick John Curran Jr. (VA Bar No. 86144)
                                                      Davis Wright Tremaine LLP
                                                      1301 K Street, NW, Suite 500 East
                                                      Washington, DC 20005
                                                      Ph: 202-973-4200
                                                      Fax: 202-973-4499
                                                      patcurran@dwt.com

                                                      Katherine M. Bolger (pro hac vice)
                                                      Davis Wright Tremaine LLP
                                                      1251 Avenue of the Americas
                                                      21st Floor
                                                      21'
                                                      New York, NY 10020
                                                      Ph: 212-402-4068
                                                      Fax: 212-489-8340
                                                      katebolger@dwt.com

                                                      Abigail Zeitlin (pro hac vice)
                                                      Davis Wright Tremaine LLP
                                                      865 S. Figueroa Street
                                                      Suite 2400
                                                      Los Angeles, CA 90017
                                                      Ph: 213-633-8614
                                                      Fax: 213-633-6899
                                                      abigailzeitlin@dwt.com




                                                  9
4814-8267-9033v.7 0103142-000022
Case 6:21-cv-00015-EKD Document 21 Filed 09/03/21 Page 10 of 10 Pageid#: 143




                                   CERTIFICATE OF SERVICE

                                       3rd day of September, 2021, a true and correct copy of the
         I hereby certify that on this 3rd

foregoing was served upon all counsel of record via use of the Court's
                                                               Court’s ECF system and email.



                                                   /s/ Patrick J. Curran Jr.
                                                   Patrick John Curran




4814-8267-9033v.7 0103142-000022
